DETAILED ACTION
This office action is in response to application 16/400,537, filed on 08/13/2019.
Claims 1-26 are currently pending; claims 18-26 were elected in response to a restriction requirement and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 18-26 in the reply filed on 04/02/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a search burden on the Examiner.  This is not found persuasive because the restricted groups are directed toward non-overlapping subject areas as outlined in the restriction requirement of 02/05/2021, and therefore a search burden exists.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 18 is objected to because of the following informalities:
Regarding claim 18
The claim recites “a stationary home power station”, but further recitations refer to “the home power station”. The initial recitation should be amended to recite “a home power station” for consistency.
The claim recites “a removable battery pack that is configured to be accepted by the home power station port and the vehicle power station port.” This should read “a removable battery pack that is configured to be accepted by the at least one home power station port and the at least one vehicle power station port.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 24, the claim recites “a removable battery pack”. It is unclear if this is meant to reference the same “a removable battery pack” in claim 18. The claim is therefore unclear.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18-20 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell (US 20170043671), hereinafter Campbell.

Regarding claim 18, Campbell discloses a  battery-based residential power system, comprising:
a stationary home power station, comprising at least one port for accepting a removable battery pack (see at least Campbell P. [0006]: “There are two types of services that are performed on batteries.  The first one is "charging" which is performed by connecting the battery to a charging spot (also referred to as charge spot) thereby allowing the vehicle to be charged from the power grid.  The second one is "switching" (also referred to as swap(ing)) which is performed by replacing a discharged battery by a charged battery at battery swapping stations (also referred to as swap station).”; P. [0045]: “For example, the one or more batteries of the electric vehicle may be charged at one or more charge stations, which may be located on private property (e.g., the home of the user, etc.)”), the home power station electrically coupled to a home electrical system (Examiner notes that home electrical systems are common and well known in the art and that the home-based charging station would be connected to the home electrical system) that is coupled to a utility power system (see at least Campbell Fig. 3; P. [0056]: “Particularly, FIG. 3 illustrates a control system collaborating with an electric vehicle 3, a charge spot 11 and a power grid 4.”; P. [0057]: “The charge spot 11 may provide electric current to the electric vehicles 3 for charging the batteries of said vehicles.  The charge spot 11 may be supplied with electric power from the power grid 4.”);
a vehicle power station, comprising at least one port for accepting a removable battery pack (see at least Campbell P. [0045]: “Furthermore, in some embodiments, the one or more batteries of the electric vehicle may be exchanged for charged batteries at the one or more battery exchange stations within the electric vehicle service network 1.”; P. [0063]: “The swap station 12 may comprise a battery warehouse 122 in which batteries 123 are charged and stored and one or more battery swap lanes 121 for receiving a vehicle and exchanging a spent (or at least partially spent) battery in an electric vehicle 3 by a charged (or at least partially charged) battery from the battery warehouse 122.”); and
a removable battery pack that is configured to be accepted by the home power station port and the vehicle power station port (see at least Campbell Fig. 5, #123).

	Regarding claim 19, Campbell discloses the system of claim 18.
	Campbell further discloses wherein the removable battery pack is mated with the home power station and receives power from the home electrical system (see at least Campbell P. [0045]: “For example, the one or more batteries of the electric vehicle may be charged at one or more charge stations, which may be located on private property (e.g., the home of the user, etc.)”).

Regarding claim 20, Campbell discloses the system of claim 18.
Campbell further discloses wherein the home electrical system receives power from the utility power system (see at least Campbell P. [0006]: “There are two types of services that are performed on batteries.  The first one is "charging" which is performed by connecting the battery to a charging spot (also referred to as charge spot) thereby allowing the vehicle to be charged from the power grid.  The second one is "switching" (also referred to as swap(ing)) which is performed by replacing a discharged battery by a charged battery at battery swapping stations (also referred to as swap station).”; P. [0045]: “For example, the one or more batteries of the electric vehicle may be charged at one or more charge stations, which may be located on private property (e.g., the home of the user, etc.)”; P. [0057]: “The charge spot 11 may provide electric current to the electric vehicles 3 for charging the batteries of said vehicles.  The charge spot 11 may be supplied with electric power from the power grid 4.” *Examiner notes that it is common and well known in the art for a home electrical system to receive power from a utility power system.).

Regarding claim 24, Campbell discloses the system of claim 18.
Campbell further discloses wherein a removable battery pack in the home power station provides power to the vehicle power station (see at least Campbell P. [0045]: “For example, the one or more batteries of the electric vehicle may be charged at one or more charge stations, which may be located on private property (e.g., the home of the user … Furthermore, in some embodiments, the one or more batteries of the electric vehicle may be exchanged for charged batteries at the one or more battery exchange stations within the electric vehicle service network 1.”; P. [0063]: “The swap station 12 may comprise a battery warehouse 122 in which batteries 123 are charged and stored and one or more battery swap lanes 121 for receiving a vehicle and exchanging a spent (or at least partially spent) battery in an electric vehicle 3 by a charged (or at least partially charged) battery from the battery warehouse 122.” *Examiner notes that it is the batteries being charged in the home charging station which are then used in the vehicles to power the vehicle power station.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 20170043671), hereinafter Campbell, in view of James et al. (US 20160176305), hereinafter James.

Regarding claim 21, Campbell discloses the system of claim 18.
Campbell does not explicitly teach wherein the home electrical system receives power from a photovoltaic solar system.
In the same field of endeavor, James teaches wherein the home electrical system receives power from a photovoltaic solar system (see at least James P. [0051]: “Home Power System module 115 shown in FIG. 1 may provide sub-tier management functionality to control a variety of AC household loads and for backup power facilities.  Each sub-tier function may manage a specific Home component, device, or element.  For example, Backup Power module 116 may control switching and connecting for an energy storage device such as a dedicated battery or batteries.  Off-Grid Power module 117 may supply power to the home from a solar panel array or batteries.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of supplying power to a home grid from a photovoltaic solar system as taught by James in the home grid of Campbell with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 22, Campbell discloses the system of claim 18.
	Campbell does not explicitly teach wherein the removable battery pack is mated with the home power station and provides power to the home electrical system.
(see at least James Figs. 4-11; P. [0078]: “Backup Power System 500 may convert DC power from either Energy Storage 520, comprising an energy source such as a battery, via power flow path 527, or PV Input source 525 via power flow path 522, to AC power in order to drive household AC loads at a sink at Home 510.”).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention it would be obvious to combine the removable battery pack and home charging system of Campbell with the energy conversion from battery to home power system of James in order to drive household AC loads and thereby power items in a household (James P. [0078]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 20170043671), hereinafter Campbell, in view of Ihara et al. (US 20170352919), hereinafter Ihara.

	Regarding claim 23, Campbell discloses the system of claim 18.
	Campbell does not explicitly teach wherein the home power station is electrically coupled to the vehicle power station and the home power station provides power to the vehicle power station.
	In the same field of endeavor, Ihara teaches wherein the home power station is electrically coupled to the vehicle power station and the home power station provides power to the vehicle power station (see at least Ihara Fig. 9., #90, 91, and 96; P. [0279]: “In this example, the power source 91 is coupled to an electric device 94 provided inside the house 89 and is allowed to be coupled to an electric vehicle 96 parked outside the house 89, for example.  Further, for example, the power source 91 is coupled to a private power generator 95 provided in the house 89 via the power hub 93, and is allowed to be coupled to an outside concentrating electric power system 97 via the smart meter 92 and the power hub 93.”).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of coupling a home power station to an electric vehicle power station as taught by Ihara in the rechargeable battery and electrical system of Campbell in order to recharge an electric vehicle with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 20170043671), hereinafter Campbell, in view of Foldesi (US 20180022227), hereinafter Foldesi.

Regarding claim 25, Campbell discloses the system of claim 18.
Campbell does not explicitly teach wherein the home electrical system provides power to the vehicle power station.
In the same field of endeavor, Foldesi teaches wherein the home electrical system provides power to the vehicle power station (see at least Foldesi Fig. 2; P. [0019]: “The charging module 106 is configured to convert or converts power (e.g., 110V AC power, 220V AC power, 240V AC power) transmitted from an external power source 108 (e.g., power from a utility grid of a house via an outlet, circuit, and/or panel, etc. and/or power from a charging or supercharging station) into power (e.g., DC power) storable by the power source 101 (e.g., the battery 110) to recharge the power source 101. In some embodiments, the charging module 106 can also be configured to convert DC power supplied by the power source 101 to AC power that is useable by the motor 104 to propel the vehicle.”).
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of coupling a home electrical system to an electric vehicle power station as taught by Foldesi in the rechargeable battery and electrical system of Campbell in 

Regarding claim 26, Campbell discloses the system of claim 18.
Campbell does not explicitly teach wherein the home power station is electrically coupled to the vehicle power station and the vehicle power station provides power to the home power station.
In the same field of endeavor, Foldesi teaches wherein the home power station is electrically coupled to the vehicle power station and the vehicle power station provides power to the home power station (see at least Foldesi P. [0022]: “The flow of power can be reversed (e.g., switched) from charging the power source 101 to being drawn off the power source 101 by one or more switches 118 (e.g., manual, automatic, on-board the vehicle, and/or off-board the vehicle) of the charging system 102 configured to reverse the flow of power between the power source 101 and external power source 108 (e.g., an electrical outlet, an electrical panel, and/or a main utility grid, e.g., of a house).  For example, power (e.g., DC) can be supplied from the power source 101 and converted by the charging module 106 to power (e.g., AC) that can be supplied to (e.g., via the connector 112) and used by the electrical loads 224 of the house 226.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the vehicle and home electrical grids of Campbell with the system capable of reversing an electrical flow from a rechargeable electric vehicle to a house electrical grid in order to provide power to a house during a power outage (Foldesi P. [0007]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                         
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662